 

EXECUTION VERSION

 

CONTRIBUTION AND INDEMNIFICATION AGREEMENT

 

This Contribution and Indemnification Agreement (this “Agreement”) is entered
into as of December 7, 2012 by and among Steven Leber (“Leber”), Joseph
Bernstein (“Bernstein”) and Dr. Robert Cohen (“Cohen”), (each of Leber,
Bernstein and Cohen being referred to herein as a “Guarantor” and collectively
the “Guarantors”) and Grandparents.com, Inc., a Delaware corporation
(“Grandparents”).

 

Reference is made to the Limited Guaranty of Payment, dated as of the date
hereof, entered into by each of the Guarantors and Grandparents.

 

The following sets forth the Agreement of the Guarantors and of Grandparents
with respect to the Limited Guaranty of Payment, dated as of the date hereof,
made by the Guarantors (the “Guaranty”):

 

1.          Each of the Guarantors hereby agrees that if any of the Guarantors
(the “Paying Guarantor”) is required to make any payment to Lenders pursuant to
the Guaranty that is greater than such Guarantor’s Applicable Percentage (as
defined below) of the amount then payable (“the “Guaranteed Amount”) pursuant to
the Guaranty then the other Guarantors shall promptly reimburse the Paying
Guarantor or Paying Guarantors so that no Guarantor has paid more than such
Guarantor’s Applicable Percentage of the Guaranteed Amount. For purposes of this
Agreement, “Applicable Percentage” means thirty eight percent (38%) with respect
to each of Leber and Bernstein and twenty four percent (24%) with respect to
Cohen.

 

 

 

 

2.          In consideration of their entering into the Guaranty, the Company
hereby (A) agrees to indemnify each of the Guarantors and to hold each Guarantor
harmless from and against, any and all claims, damages, losses, liabilities and
expenses (including, without limitation any amounts paid, payable or asserted by
or on behalf of the Lenders pursuant to or otherwise with respect to obligations
by any of the Guarantors) which any of the Guarantors may incur or which may be
asserted against the Guarantors or any of them by the Lenders or any person
acting on behalf thereof, in connection with or arising out of or relating to
the Guaranty or matters referred to therein; and (B) grants to each of Leber,
Bernstein and Cohen warrants to purchase 380,000, 380,000 and 240,000 shares of
Common Stock, respectively, for an exercise price of $.50 per share,
substantially in the form of Exhibit 1 hereto.

 

3.          Governing Law and Jurisdiction. This Agreement has been delivered to
and accepted by the parties hereto and will be deemed to be made in the State of
New York. THIS AGREEMENT WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF
THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, EXCLUDING ITS CONFLICT OF LAWS RULES. Each party hereto hereby irrevocably
consents to the exclusive jurisdiction of any state or federal court in the
County of New York; provided that nothing contained in this Agreement will
prevent any party hereto from bringing any action, enforcing any award or
judgment or exercising any rights against any other party hereto individually,
against any security or against any property of such party hereto within any
other county, state or other foreign or domestic jurisdiction. Each party hereto
acknowledges and agrees that the venue provided above is the most convenient
forum for the parties hereto. Each party hereto waives any objection to venue
and any objection based on a more convenient forum in any action instituted
under this Agreement.

 

4.          To the extent that any party to this Agreement incurs any costs or
expenses in protecting or enforcing its rights under this Agreement, including
reasonable attorneys’ fees and the costs and expenses of litigation, then the
prevailing party shall be entitled to reimbursement of such costs or expenses.

 

2

 

 

5.          This Agreement (including the documents and instruments referred to
herein or therein) constitutes the entire agreement and supersedes all other
prior agreements and understandings, both written and oral, between the parties
hereto with respect to the subject matter hereof. No modification, amendment or
waiver of, or consent to any departure by any party from, any provision of this
Agreement, will be effective unless made in a writing signed by the parties
hereto. This Agreement may be executed by facsimile or e-mail. Executed
counterparts in electronic format, including PDF or e-mail, or facsimile are to
be treated as hand-marked originals and shall be of equal import and effect as
hand-marked originals and binding.

 

Unless otherwise defined herein, all defined terms shall have the meanings
ascribed thereto in the Guaranty.

 

3

 

 

If the foregoing correctly reflects our agreement, please execute this letter
agreement, in the place provided below for such purpose:

 

  GRANDPARENTS.COM, INC.       By: /s/ Joseph Bernstein     Name: Joseph
Bernstein     Title:   Co-Chief Executive Officer

 

Agreed to and Accepted by:       /s/ Steven Leber   Steven Leber       /s/
Joseph Bernstein   Joseph Bernstein       /s/ Robert Cohen   Dr. Robert Cohen  

 

[Signature Page to Contribution and Indemnification Agreement]

 



 

